Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 fails to provide a comma at the end of line 2, “…with a tubular”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hallundbaek et al (US 2012/0305243).
Hallundbaek et al (US 2012/0305243) discloses:1. (Original) A flow control device comprising: a body (5) locatable with a tubular (4) a flow regulator (8), housed within the body, the flow regulator defining a flow path through the body to accommodate flow between internal and external locations of a tubular in use, the flow regulator comprising a valve arrangement (8) forming part of the flow path, and a biasing mechanism (12) configured to urge the valve arrangement towards an open configuration from a restricted configuration in which fluid flow though the flow path is restricted, wherein the biasing mechanism (12) and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the 
2. (Original) The flow control device according to claim 1, wherein the valve arrangement (8) comprises one or more flow ports (11) forming part of the flow path through the device, and the configuration of the biasing mechanism (12) and the flow ports provides the particular pressure threshold required in order to move the regulator from the open configuration towards the restricted configuration.  
5. (Currently Amended) The flow control device according to claim 1, wherein the body comprises a cavity, within which is housed the flow regulator. (Figures 2-5 show such a placement.)  
8. (Currently Amended) The flow control device according to claim 1, wherein, when in a restricted configuration, the device is configured to move back to an open configuration, when the differential pressure acting across the flow regulator reduces below the particular threshold.  (Paragraphs [0109-0110] and [0116-0118]) 
9. (Currently Amended) The flow control device according to claim 1, wherein the body of the device is configured to be locatable with an injection tubular for use in an injection well, so as to restrict injection fluid for passing from a tubular to a formation, when differential pressure acting across the flow regulator is in excess of the particular threshold.  (Paragraphs [0109-0110] and [0116-0118] discusses the devices operation which provides the claimed capability/configurability.) 
10. (Currently Amended) The flow control device according to claim 1, wherein the body of the device is configured to be locatable with a production tubular, for use together with an injection well, and is configured so as to restrict injection fluid for passing from a formation to the tubular, when differential pressure acting across the flow regulator is in excess of the particular threshold.  (Paragraphs [0109-0110] and [0116-0118] discusses the devices operation which provides the claimed capability/configurability.) 
11. (Currently Amended) A well tubular comprising one or more flow control devices according to claim 1.  (Figure 1)
12. (Currently Amended) The tubular according to claim 11, wherein tubular is configured to form a section of injector well completion.  (As the system is part of a well completion, and operates as claimed in Claim 1, the system is understood to also be configured to form a section of injector well completion.)

14. (Original) A method for controlling fluid flow when injecting fluids into a formation, comprising: providing a well tubular (4) having one or more flow control devices (8) for injecting fluid into a formation or for producing fluid from a formation; controlling each device and restricting flow through each device when a differential pressure acting across that device is in excess of a particular threshold. (Paragraphs [0109-0110] and [0116-0118]) 
15. (Original) The method according to claim 14, wherein the devices are configured to be controlled autonomously when a differential pressure acting across that device is in excess of a particular threshold.  (Paragraphs [0109-0110] and [0116-0118]) 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Church (US 2,624,362).
Church (US 2,624,362) discloses:1. (Original) A flow control device comprising: a body (6) locatable with a tubular (1) a flow regulator (valve shown in Figure 1), housed within the body, the flow regulator defining a flow path through the body to accommodate flow between internal and external locations of a tubular in use, the flow regulator comprising a valve arrangement (including element 9) forming part of the flow path, and a biasing mechanism (12) configured to urge the valve arrangement towards an open configuration from a restricted configuration in which fluid flow though the flow path is restricted, wherein the biasing mechanism (12) and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the restricted configuration in order to limit flow through the flow control device. 
2. (Original) The flow control device according to claim 1, wherein the valve arrangement (Valve shown in Figure 1) comprises one or more flow ports (7) forming part of the flow path through the device, and the configuration of the biasing mechanism (12) and the flow ports provides the particular pressure threshold required in order to move the regulator from the open configuration towards the restricted configuration.  

4. (Original) The flow control device according to claim 3 wherein the device comprises a nozzle disk (9 appears to be the shape of a nozzle disk as claimed) mounted within a pocket formed within the body, and providing an exit of the flow path, and wherein the nozzle disk comprises the valve seat (Figure 1 illustrates the arrangement of the seat as part of the disk).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek et al (US 2012/0305243) in view of Chenoweth (US 3,381,708).
6. (Original) Hallundbaek et al (US 2012/0305243) discloses the flow control device according to claim 5, however fails to specify wherein the biasing mechanism is housed within the cavity, and is sealed from the flow path by a shroud arrangement.  
Chenoweth (US 3,381,708) however teaches a system comprising a biasing mechanism that is sealed from a flow path by a shroud arrangement (41, 43).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a shroud arrangement, as taught by Chenoweth, to the system of Hallunbaek for the expected benefit of prolonging the useful life of the spring element. 
7. (Original) The flow control device according to claim 6, wherein the shroud arrangement comprises two shroud members (Chenoweth - 41, 43) configured to provide a sliding 
16. (New) Hallundbaek et al (US 2012/0305243) discloses a method for controlling fluid flow when injecting fluids into a formation, comprising: locating one or more flow control devices (8) for injecting fluid into a formation or producing fluid from a formation with a well tubular (4), wherein each of the one or more flow control devices is locatable with the tubular via a body (5); housing a flow regulator (8) and a biasing mechanism (12) within a cavity (Figure 2-5) defined within the body of each of the one or more flow control devices; providing the well tubular in a formation; controlling each device and restricting flow through each device via the flow regulator when a differential pressure acting across that device is in excess of a particular threshold, wherein the flow regulator defines a flow path through the body to accommodate flow between internal and external locations of the tubular in use, the flow regulator further comprising a valve arrangement forming part of the flow path; biasing the valve arrangement towards an open configuration from a restricted configuration in which fluid flow though the flow path is restricted via the biasing mechanism, wherein the biasing mechanism and flow path through the flow control device are configured such that a differential pressure acting across the flow regulator, in excess of a particular threshold, moves the valve arrangement from the open configuration towards the restricted configuration in order to limit flow through the flow control device (Paragraphs [0109-0110] and [0116-0118]).
 Hallundbaek fails to specify wherein the biasing mechanism is housed within the cavity, and is sealed from the flow path by a shroud arrangement.  
Chenoweth (US 3,381,708) however teaches a system comprising a biasing mechanism that is sealed from a flow path by a shroud arrangement (41, 43).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a shroud arrangement, as taught by Chenoweth, to the system of Hallunbaek for the expected benefit of prolonging the useful life of the spring element. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679